DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “a wall defining the mixing region of the mixing chamber between the wall and an addition al portion of the blank-off plate, wherein the additional plate is coupled to the wall at an oblique angle” in claim 6 and “a conditioned air plenum”, “conditioned air inlet” in claim 14; “a duct coupled to the conditioned air inlet” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 19, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “a short segment extending at an angle relative to the long segment”. The claimed “an angle” is readable on any angle. However, the originally filed specification only discloses an L shape blank-off plate, i.e. a right angle. The term “an angle” is broader than the angle formed by L shape, i.e. right angle. Therefore, “an angle” is genus of structures with “right angle” being a member or species of the broader genus of “an angle”. The description of a single “species” is not the same thing as a description of the 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites a wall defining the mixing region of the mixing chamber between the wall and an additional portion of the blank-off plate. According to the amended specification, paragraph [0039] and page 8, third paragraph of the applicant’s  remarks, a short segment 52 is an additional portion. However, it is unclear how a wall defining the mixing region of the mixing chamber between the wall and an additional portion (i.e. short segment 52) of the blank-off plate. According to paragraph [0039] of the specification, the long segment 50 may define a portion of the mixing chamber 61 that includes the mixing region 62 and the short segment 52 may define a portion of the mixed air outlet 40. There is no disclosure in the specification that the short segment 52 (e.g., an additional portion) defines a mixing region.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-11, 22-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Allander et al. (US 2,899,180).
For claims 1-4, 8-11, Allander et al. discloses an air diffuser 47 (Fig. 1) of a heating, ventilation, and/or air conditioning (HVAC) system (Fig. 1), the air diffuser being installed on or adjacent to a floor 98 (Figs.1-3, col. 5, lines 54-65), and the air diffuser comprising: a mixing chamber 68 including a circulation inlet 72 and a mixing region 68a (Fig. 2); a room air intake 54a fluidly coupled with the circulation inlet 72 and separated from the mixing region 68a by a blank-off plate 61 (Fig. 2);  and a nozzle (Fig. 2, left one of 76) disposed adjacent to the circulation inlet 72 and configured to accelerate a conditioned air flow 85, 81, 78 into the mixing region 68a such that unconditioned room air 59 is induced by the conditioned air flow 78 to enter the mixing region 68a through the circulation inlet 72 and from the room air intake 54a (Fig. 2),  wherein the circulation inlet 72 is disposed adjacent to the floor 98 and the mixing region 68a is disposed above the circulation inlet 72 relative to the floor 98 (Fig. 2). Wherein the circulation inlet 72 comprises a first height and the blank-off plate 61 comprises a second height (Fig. 2), and wherein the air diffuser comprises a height ratio between the first height and the second height of between 1:2 and 1:5 (Fig. 2 shows the height ratio between the circulation inlet 72 and the blank-off plate 61 is about 1:4 which is within the claimed range of between 1:2 and 1:5). 
Wherein the blank-off plate 61 comprises a long segment (Fig. 2, long vertical portion of 61) separating the room air intake 54a from the mixing region 68a, and a short segment (Fig. 2, short horizontal and vertical portion of 61 above long vertical portion of 61) extending at an angle relative to the long segment and away from the mixing region 68a (Fig. 2), wherein the short segment at least partially defines a mixed air outlet 62, 62a fluidly coupled to the mixing region 68a. The air diffuser 47 comprises a mixed air outlet 62, 62a formed between a portion of the blank-off plate 61 and an additional plate (see reproduced Fig. 2 below) opposite to the portion of the blank-off plate.  The air diffuser 47 comprises a plurality of nozzles 76 including the 
 	For claims 22-28, Allander et al. discloses an air diffuser 47 (Fig. 1) installed adjacent to a floor 98 (Figs. 1-3, col. 5, lines 54-65), the air diffuser 47 comprising: a mixing chamber 68 including a mixing region 68a and a circulation inlet 72 fluidly coupled to the mixing region 68a and to a room air intake 54a (Fig. 2), wherein the circulation inlet 72 is closer to the floor 98 than the mixing region 68a (Fig. 2); a nozzle (Fig. 2, left one of 76) configured to accelerate a conditioned air flow 85, 81, 78 into the mixing region 68a such that the conditioned air flow 85, 81, 78 induces unconditioned room air 59 to enter the mixing region 68a through the circulation inlet 72 and from the room air intake 54a (Fig. 2); a blank-off plate 61 configured to separate the room air intake 54a and the mixing region 68a(Fig. 2); and a mixed air outlet 62a disposed above the blank-off plate 61 such that the blank-off plate 61 is positioned between the mixed air outlet 62a and the circulation inlet 72 (Fig. 2).  Wherein the circulation inlet 72 comprises a first height and the blank-off plate 61 comprises a second height (Fig. 2), and wherein the air diffuser comprises a height ratio between the first height and the second height of between 1:2 and 1:5 (Fig. 2 shows the height ratio between the circulation inlet 72 and the blank-off plate 61 is about 1:4 which is within the claimed range of between 1:2 and 1:5). Wherein the blank-off plate 61 comprises a long segment (Fig. 2, long vertical portion of 61) separating the room air intake 54a from the mixing region 68a, and a short segment (Fig. 2, short vertical portion of 61) extending away from the mixing region 68a and at least partially defining the mixed air outlet 62a fluidly .  

    PNG
    media_image1.png
    1116
    842
    media_image1.png
    Greyscale

Claims 12, 14-15, 17 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by MacDowell (US 2,663,244).
 	MacDowell disclose a heating, ventilation, and/or air conditioning (HVAC) system  including an air diffuser (col. 1, lines 1-3), the air diffuser comprising: a mixing chamber (Fig. 1, .  

    PNG
    media_image2.png
    610
    513
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MacDowell (US 2,663,244) in view of Paul (US 3,895,567). 
 	The heating, ventilation, and/or air conditioning (HVAC) system of MacDowell as above includes all that is recited in claim 16 except for the air diffuser comprises a plurality of nozzle including the nozzle, and the mixing region is configured to receive the conditioned air from the plurality of nozzles. Paul discloses an air diffuser comprising a mixing chamber 15 including a mixing region configured to receive conditioned air (from 5, 1) from a nozzle 12 of the air diffuser and unconditioned room air (from 20, 16) from a circulation inlet 170 of the air diffuser (Fig. 3); a plurality of nozzles 12 including the nozzle, and the mixing region 15 is configured to receive the conditioned air from the plurality of nozzles 12, 13 (Fig. 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the . 
Allowable Subject Matter
Claims 5, 7, 13, 18, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-19, 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY